
	
		II
		111th CONGRESS
		1st Session
		S. 2185
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on mixtures of tris(4-isocyanatophenyl)thiophosphate and ethyl acetate and
		  monochlorobenzene as solvents.
	
	
		1.Mixtures of
			 tris(4-isocyanatophenyl)thiophosphate and ethyl acetate and monochlorobenzene
			 as solvents
			(a)In generalHeading 9902.12.17 of the Harmonized Tariff
			 Schedule of the United States (relating to mixtures of
			 tris(4-isocyanatophenyl)thiophosphate and ethyl acetate and monochlorobenzene
			 as solvents) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
